Citation Nr: 1645562	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran performed active military service from November 1969 to July 1976. 

These matters arise to the Board of Veterans' Appeals (Board) from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part denied service connection for a disability characterized as "borderline high blood pressure, with history of myocardial infarction." 

Historically, in February 2006 and July 2007, the Board remanded the cardiovascular claim.  The Board denied the cardiovascular claim in July 2008.  In April 2011 the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision denying service connection for cardiovascular disease, to include hypertension and coronary artery disease.  The Board remanded the claim in December 2011 and in November 2012.  In an April 2013 decision, the Board denied his cardiovascular claim; however, in December 2013, the Court again vacated and remanded the Board's decision denying service connection for cardiovascular disease, to include hypertension and coronary artery disease.

When this case was most recently before the Board in July 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board notes that the issue of entitlement to individual unemployability (TDIU) was remanded in July 2014; however, TDIU was previously granted in a May 2013 decision, effective July 12, 2004, and this issue is not currently before the Board.

The Board also notes that the Veteran's appeal included entitlement to service connection for hiatal hernia that has been perfected but not certified to the Board.  The appeal has not been transferred to the Board because the Veteran is still awaiting a hearing for this issue.  Thus, as the Veteran has a right to a hearing on the pending issue, the Board does not yet have jurisdiction over the appeal.  38 C.F.R. § 20.700 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for cardiovascular disease, to include hypertension and CAD.  The Veteran was provided with a VA hypertension examination in June 2006, at which time he was diagnosed as having hypertension as well as CAD with abnormal perfusion scan, which showed areas of ischemia in the left ventricle with normal left ventricular ejection fraction.  In a July 2008 decision, the Board conceded that the Veteran had current diagnoses of hypertension and CAD, which was noted by the Court in its April 2011 memorandum decision. 

The Veteran was also provided with a VA heart conditions examination in April 2012, at which time the examiner indicated that he did not currently have, and had never been diagnosed with, a heart condition.  The examiner later indicated that there was no medical evidence in the claims file to diagnose CAD and that documentation to support a claim that he has current CAD was not provided in the claims file.

In its July 2014 remand, the Board noted that the April 2012 VA examiner indicated that the Veteran did not have, and had never been diagnosed with, a heart condition, and that there was no medical evidence in the claims file to diagnose CAD.  As the June 2006 VA examination report diagnosed the Veteran as having both hypertension and CAD, which was acknowledged in the July 2008 Board decision, the Board found that the April 2012 VA examiner's opinions appeared to be based upon an inaccurate factual premise and remanded the claim to afford the Veteran a new VA examination.

In response to the remand, the Veteran was afforded VA examinations in June 2015 in which the VA examiner noted a diagnosis of CAD in 2001 but stated that "even though the Veteran has a diagnosis of coronary artery disease, this is not thought to be significant.  Three different cardiologists from 2005 to 2015 have evaluated this Veteran and have deemed the condition to not warrant further invasive testing such as coronary angiogram and possible stenting or coronary artery bypass.  In fact, the last cardiologist on 5/28/2015 stated there is no active coronary artery disease."  The examiner later stated that "this, therefore, is in agreement with previous pronouncements by Veterans Appeal in 2008 and the compensation examiner in 2006."  The June 2015 VA examiner also noted a diagnosis of hypertension in 2000.

In response to the questions posed by the Board in the July 2014 remand, the June 2015 VA examiner opined that Veteran's cardiovascular disease was less likely as not related to his active military service, and it was also less likely as not that the Veteran's in-service high blood pressure, left ventricular hypertrophy, and/or other identified symptoms were manifestations of a chronic disease that continued after military discharge.  The examiner stated that there was no evidence that the Veteran had hypertension while in military service; therefore, claims made on behalf of the Veteran concerning hypertension while in the military were not justified.  The examiner also stated that the evidence of left ventricular enlargement that was referred to by the Veteran may not have existed, according to a report in 1973 and because EKGs reported in the military did not show it.  The examiner stated that the Veteran did not report high blood pressure at any time on his examination physicals.  The Board notes that the June 2015 examiner then provided an extensive listing of service and post-service treatment records.  Finally, the June 2015 VA examiner stated that the Veteran did have CAD, and he was initially treated for hypertension, not in military service, but in the year 2000 (some 25 years after discharge). 

Based on the foregoing, the Board finds that clarification is required from the June 2015 VA examiner before adjudication of the claim.  Namely, the opinion appears to be largely based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the June 2015 examiner provided an extensive listing of prior evidence of record but did not provide a reasoned medical explanation as to how this supported his conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to the VA examiner who conducted the June 2015 VA examinations.  If the June 2015 examiner is unavailable, the claims files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The examiner should be requested to review the claims files, to include a copy of this Remand, and provide an addendum in which he/she responds to the following:  

Is there a 50 percent or better probability that the Veteran's diagnosed cardiovascular disease, to specifically include hypertension and CAD, originated during active service or are otherwise etiologically related to his active service?  

The examiner should further state whether it is at least as likely as not that the Veteran had any in-service symptoms that were manifestations of a chronic cardiovascular disease that continued after the Veteran's military discharge. 

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

2.  After undertaking any additional development which it deems to be necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

